REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Pierce et al. (U.S. Patent Pub. No. 2006/0228733) and the secondary reference of Umbarger et al. (U.S. Patent Pub. No. 2012/0252686).  Furthermore, no additional prior art was identified that teaches or suggests methods for identifying an analyte or biological analysis as currently claimed.  While Pierce teaches methods for identifying and imaging analytes in a biological sample (see Figure 1 and Table 1) using a probe such as an antibody linked to one or more nucleic acid initiation regions, wherein a set of labeled monomers binds to an initiation region to initiate a hybridization chain reaction to detect the presence of the analyte (see paragraphs 11, 13, 70 and 92 and Figure 9), Pierce does not teach or suggest a method that comprises the use of a temporal order of signal signatures to identify the analyte in a cell or tissue as currently claimed (and as further defined in the specification starting with the last paragraph of page 5 to the first full paragraph of page 7).  Thus, while Pierce teaches that a detection probe may comprise multiple initiation regions that bind the same or different labeled monomers (analogous to pre-determined subsequences, see Figure 9), there is no defined temporal order for binding the labeled monomers to detect an analyte by generating and detecting a temporal order of signal signatures.  The secondary reference of Umbarger, while teaching methods for performing multiplex sequencing reactions using barcode sequences incorporated into template and identifier sequences (see paragraph 5), does not make up for the deficiencies of Pierce. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637